Citation Nr: 1624763	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder to include lumbar strain.

2.  Entitlement to service connection for a neck disorder, to include cervical strain.

3.   Entitlement to service connection for a left knee disorder, to include left knee strain. 

4.  Whether new and material evidence has been received to reopen a service connection claim for a gastrointestinal disorder, to include chronic gastritis or gastroesophageal reflux disorder (GERD).

5.  Whether new and material evidence has been received to reopen a service connection claim for allergic rhinitis (claimed as allergies).

6.  Whether new and material evidence has been received to reopen a service connection claim for a headache disorder, including migraine headaches.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to February 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing held at the RO in March 2016; a transcript is associated with the claims file.  

The reopened claims and the issues of service connection for a neck, back and left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In November 2007, the RO denied the Veteran's claim of service connection for a gastrointestinal disorder.  The Veteran failed to file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance.
 
2.  Certain evidence received since the November 2007 decision is neither cumulative nor redundant of the evidence of record at the time of the November 2007 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a gastrointestinal disorder.

3.  In November 2007, the RO denied the Veteran's claim of service connection for allergic rhinitis.  The Veteran failed to file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance.
 
4.  Certain evidence received since the November 2007decision is neither cumulative nor redundant of the evidence of record at the time of the November 2007 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for allergic rhinitis.

5.  In November 2007, the RO denied the Veteran's claim of service connection for a headache disorder.  The Veteran failed to file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance.
 
6.  Certain evidence received since the November 2007decision is neither cumulative nor redundant of the evidence of record at the time of the November 2007 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a headache disorder.

CONCLUSIONS OF LAW

1.  The November 2007 RO rating decision, which denied the Veteran's claim of service connection for a gastrointestinal disorder is final. 38 U.S.C.A. § 7105 (West 2014).
 
2.  Evidence received since the November 2007 RO rating decision is new and material; accordingly, the claim of service connection for a gastrointestinal disorder is reopened. 38 U.S.C.A.  § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The November 2007 RO rating decision, which denied the Veteran's claim of service connection for allergic rhinitis is final.  38 U.S.C.A. § 7105 (West 2014).
 
4.  Evidence received since the November 2007 RO rating decision is new and material; accordingly, the claim of service connection for allergic rhinitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The November 2007 RO rating decision, which denied the Veteran's claim of service connection for a headache disorder is final.  38 U.S.C.A. § 7105 (West 2014).
 
6.  Evidence received since the November 2007 RO rating decision is new and material; accordingly, the claim of service connection for a headache disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As the claim is being reopened, the Veteran is being granted the full benefit sought with regard to the lone issue being decided herein.  Thus, there is no need to undertake any review of compliance with the VCAA.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

New and Material Evidence

Despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b). Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence. 38 U.S.C.A.  §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998). 

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis.  Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible. 

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Gastrointestinal Disorder

In its November 2007 rating decision, the RO denied a claim for a gastrointestinal disorder, conceding that there had been treatment in service for acid reflux and a diagnosis of GERD but finding no evidence of continued treatment post service and no evidence of current chronic residuals.  The Veteran did not file a notice of disagreement with this decision after receiving notice of it in the same month the rating was issued.  As such, the decision became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence before the RO in November 2007 is noted to include service treatment records (STRs) that revealed no evidence of GI problems on entry in September 1988.  See 130 pages STRS at pages 45-49.  A January 2000 problem list included GERD in the problem list.  Id at page 4.  He was also noted to be treated for chest pains in the same month and was noted to be assessed with reflux and told to continue Zantac.  Id at pages 63, 65.  An undated article about heartburn was also included in the STRS.  In January 2001 he was diagnosed with possible gastric reflux after being seen for complaints of shortness of breath, and chest pain.  See 20 pg STRs at page 9.  

Post-service evidence before the RO in November 2007 reveals no evidence of GI problems until several years after service; the Veteran's own lay statements are noted to describe treatment in service but reference no post service treatment or symptoms.  See January 2007 Application for Compensation and Pension and February 2007 Statement in Support of Claim.  The post-service medical evidence before the RO included an October 2007 VA ER records addressing headaches, which showed his active medications included Omeprazole for his stomach and a medical history that included GERD.  See 8 pg VA recs (Bay Pines) received 11/01/07 at page 3-45.  

Evidence received after the November 2007 rating includes lay statements and testimony from the Veteran suggesting that he continued with GI complaints post service that he treated with Zantac, the same medication he is shown to have treated his GI complaints while in service.  See August 2010 NOD and accompanying statement in support of claim describing treatment with Zantac after the service, and his hearing testimony describing over the counter treatment with Zantac, and current treatment with Omeprazole for symptoms that include a sharp burning sensation from his mouth to his throat and an inability to eat tomato products.  Transcript pages 12, 15.  He also reported having received all his treatment at the VA in Bay Pines from 2006 through 2009 in an October 2009 statement in support of his claim.  

Medical records obtained after the November 2007 rating disclose ongoing treatment for GI complaints with an April 2010 record diagnosing GERD well controlled with Zantac.  See 11 pg. VA records received 6/29/10 at page 1.  Additionally a VA general examination dated in June 2010 diagnosed him with chronic gastritis, although the examiner gave an opinion that this was less likely than not related to his GI symptoms treated in service as the most remote post service medical records were from 2007.  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen the claim so that the Veteran could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  

The Board finds that the evidence now showing lay evidence describing continuity of symptoms treated after service via over the counter Zantac combined with post service medical evidence of treatment for GERD and/or chronic gastritis meet the low threshold of 38 C.F.R. § 3.156(a) and are new and material evidence to reopen the Veteran's claim; because they indicate that the Veteran's gastrointestinal symptoms continued after service with the Veteran found to be competent to report such continuity of symptoms.  See Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013);  see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection for a gastrointestinal disorder is reopened. 

Allergic Rhinitis

In its November 2007 rating decision, the RO denied a claim for allergic rhinitis, conceding that there had been treatment in service for allergic rhinitis but finding no evidence of continued treatment post-service and no evidence of current chronic residuals.  The Veteran did not file a notice of disagreement with this decision after receiving notice of it in the same month the rating was issued.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014); Bond, supra.  

The evidence before the RO in November 2007 is noted to include service treatment records (STRs) that revealed no evidence of naso-sinus or allergy issues on entry in September 1988.  See 130 pages STRS at pages 45-49.  In January 2000, he was diagnosed with allergic rhinitis and placed on a trial of Flonase after being seen for symptoms that included headaches and nose bleeds.  See 130 pages STRS at pages 4, 63-65.  

Post-service evidence before the RO in November 2007 reveals no evidence of allergy, nasal or sinus problems until several years after service; lay statements are noted to describe treatment for allergies in service treated with Flonase but reference no post service treatment or symptoms.  See January 2007 Application for Compensation and Pension and February 2007 Statement in Support of Claim.  The post service medical evidence before the RO is noted to include October 2007 VA ER records addressing headaches which described the Veteran as having frequent allergies and a review of systems significant for post nasal drip.  See 8 pg VA recs (Bay Pines) received 11/01/07 at page 3-45.  

Evidence received after the November 2007 rating includes lay statements from the Veteran suggesting that he continued with rhinitis complaints after service, stating that after service he was not always able to go to the VA for symptoms, but indicated that he was now better able to receive treatment for this.  See August 2010 NOD and accompanying statement in support of claim.  His hearing testimony did not include discussion about rhinitis.  He a reported having received all his treatment at the VA in Bay Pines from 2006 through 2009 in an October 2009 statement in support of his claim.  

Medical records obtained after the November 2007 rating include a January 2010 ER treatment for complaints of an allergy flare-up with sneezing, runny nose, hoarseness and itchy throat.  See 11 pg. VA records received 6/29/10 at page 3.  Additionally, an allergy condition was noted in his past medical history in VA records dated in June 2015.  See Virtual VA CAPRI dated 7/01/15 at page 3.  Additionally, a VA general examination dated in June 2010 diagnosed him with chronic allergic rhinitis although the examiner gave an opinion that this was less likely than not related to rhinitis twice treated in service, as there was no history of chronicity.  

As noted in detail in the above discussion reopening the Veteran's GI disorders claim, the Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  See Shade supra.  Again pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Board finds that the evidence now including lay evidence suggestive of continuity of symptoms of rhinitis, combined with post service medical evidence of treatment for allergic rhinitis, with a medical history of allergies noted as recently as 2015, meet the low threshold of 38 C.F.R. § 3.156(a) and are new and material evidence to reopen the Veteran's claim; because they indicate that the allergic rhinitis symptoms continued after service with the Veteran found to be competent to report such continuity of symptoms.  See Walker supra; see also Jandreau, supra, 492 F.3d 1372 (Fed. Cir. 2007).  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection for allergic rhinitis is reopened. 

Migraines

In its November 2007 rating decision, the RO denied a service connection for a headache disorder, finding that there had been one acute episode of headaches deemed acute and transitory and finding no evidence of continued treatment post service until he was treated for migraines in 2007 seven years after service.  The rating further noted that there was a VA examination in October 2007 that opined the Veteran's current headache disorder of migraines was not related to those treated service.  The Veteran did not file a notice of disagreement with this decision after receiving notice of it in the same month the rating was issued.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014); Bond, supra.  

The evidence before the RO in November 2007 is noted to include service treatment records (STRs) that revealed no evidence or history of recurrent or severe headaches on entry in September 1988.  See 130 pages STRS at pages 45-49.  In December 1991 he was seen for a headache that was accompanied by a sore throat and fever.  Id at page 30.  In November 1995 he was seen for complaints of neck and head pain after a motor vehicle accident (MVA) the same month.  He also had a MVA the previous year in October 1994 although head injuries or head pain was not specifically mentioned.  Id at pg 13, 37, 95, 108.  In November 1999 he was seen for complaints that included headache, chest pain and dizziness after he painted indoors without proper ventilation.  Id at pg 70.  

Post-service evidence before the RO in November 2007 reveals no evidence of headache problems until several years after service; lay statements are noted to describe treatment for headaches in service and several years later in 2007 but reference no post service treatment or symptoms prior to 2007.  See January 2007 Application for Compensation and Pension and February 2007 Statement in Support of Claim.  The post-service medical evidence before the RO is noted to show private treatment in January 2007 for migraines said to occur once or twice a month.  See 33 page private recs received 2/12/07 at pages 2, 10, 13, 14, 18, 20, 28.  The VA records addressing migraines include an August 2007 record disclosing headaches unrelieved by Motrin and accompanied by blurred vision and nausea and a history of migraines given.  The evidence also includes October 2007 VA ER records addressing headaches, which diagnosed migraines and ordered a trial of treatment with Zomig.  See 8 pg VA recs (Bay Pines) received 11/01/07 at page 3-5.

The evidence before the RO in November 2007 also includes an October 2007 VA examination to address the etiology of his headache disorder, diagnosing migraines but giving an opinion that the current migraine disorder was not related to service, with a rationale that the headaches treated in service in November 1999 were right sided and there was no further documentation in the service treatment records of migraines or headaches of any kind and that migraines were documented in 2007 several years later.  

Evidence received after the November 2007 rating includes lay statements from the Veteran suggesting that he continued with headaches post service, stating that after service he was not always able to go to the VA when he had symptoms, but indicated that he was now better able to receive treatment for this.  See August 2010 NOD and accompanying statement in support of claim .  His hearing testimony also included statements indicating that his headaches began around the time he had motor vehicle accidents and suggesting that such accidents may be the causation of them.  Transcript at pages 3-6.  He further described treatment for headaches both in service and shortly after service, first in North Carolina, then later at the VA in Florida.  Transcript at page 9.  He also reported having received all his treatment at the VA in Bay Pines from 2006 through 2009 in an October 2009 statement in support of his claim.  

Medical records obtained after the November 2007 rating include VA records repeatedly showing a diagnosis of migraines, with a November 2009 brain MRI for severe headaches shown to be normal; and migraines being diagnosed in VA records from January 2010, April 2010, and June 2010.  See 11 pg. VA records received 6/29/10 at pages 1-3,7, 10.  See also 12 pg. VA records received 6/22/10 at pages 1, 3-9.  An April 2010 letter from the Veteran's physician, Dr. Smith also noted that the Veteran suffered intermittent migraines that resulted in missed work.  See 1 page letter dated 4/22/10.  Later the migraines diagnosis was noted in the medical history in June 2015.  See Virtual VA, 4 pages CAPRI uploaded July 1, 2015 at page 3.  

The Board finds that the evidence now including lay evidence suggestive of continuity of symptoms of migraines combined with post service medical evidence of continued treatment for migraines, with a medical history of migraines noted as recently as 2015, as well as the newly posited theory at his March 2016 hearing that he suffers his current migraines as a result of the MVAs he had in service, meet the low threshold of 38 C.F.R. § 3.156(a) and are new and material evidence to reopen the Veteran's claim; because they indicate that the Veteran's headache symptoms continued after service with the Veteran found to be competent to report such continuity of symptoms.  See Walker supra; see also Jandreau, supra, 492 F.3d 1372 (Fed. Cir. 2007).  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection for migraines is reopened. 


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a gastrointestinal disorder is granted.

New and material evidence having been received, the petition to reopen a claim of service connection for allergic rhinitis is granted.

New and material evidence having been received, the petition to reopen a claim of service connection for a headache disorder is granted.


REMAND

With regard to the reopened claims for a GI disorder, allergic rhinitis, and a migraine disorder, as well as the claims for service connection for the disorders of the neck, back, and left knee, additional development is needed  Although the Veteran underwent VA examinations to address the etiology of the claimed disorders in October 2007 for the migraines and in June 2010 for the rest of the claimed disorders, the opinions obtained by these examinations are inadequate for the purposes of adjudicating these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the unfavorable opinions however did not include consideration of his NOD and statement in support of claim submitted in August 2010 discussing continuity of symptoms, nor did the examiners have the benefit of his later hearing with testimony regarding his neck, back, left knee disorder, and migraines described as being related to in-service MVAs shown to have taken place in October 1994 and November 1995.  He also has attributed orthopedic problems with his back to carrying heavy rucksacks during road marches.  See Transcript pages 1-9.  The records of treatment following these accidents reveal complaints regarding his head, neck, back and left knee.  See 130 pages STRS at pages 92, 95, 108.  Additionally the Board notes that the STRS documented an incident of headaches after painting in a poorly ventilated room in service in November 1999 which should also be addressed by the examiner.  

The Veteran has presented lay evidence in his hearing testimony and August 2010 written statements that he has had continued symptoms regarding neck, back, left knee and migraines after service.  Likewise regarding the claimed GI disorder and allergic rhinitis, he has presented lay evidence in the aforementioned testimony and written statements indicating continued symptoms and treatment with over the counter medications such as Zantac for his GERD symptoms.  Thus the Board finds that addendum opinions should be obtained for the claimed issues which include discussion of the lay evidence, except for the claimed migraine headache disorder which require another examination under the traumatic brain injury protocol in light of the Veteran's contentions that his headache disorder may be a residual of an injury to his head in service. 

Additionally the Board notes that the Veteran reported having received all his treatment at the VA in Bay Pines from 2006 through 2009 in an October 2009 statement in support of his claim.  Although a small amount of records were obtained, it is not clear whether all the records from this facility pertaining to his appealed issues have actually been obtained.  He has also described additional VA treatment records described in his hearing as a VA outsource clinic described as "CDOC" with potentially relevant records.  Transcript at p. 7.  An effort must be made to obtain the VA records not already of record that are in the VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992);

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of the appealed disorders to include any additional records from the VA facility in Bay Pines Florida and from what is described as VA outsourced CDOC records in St. Petersburg, Florida that are not already of record.  

2.  Forward the claims file to the June 2010 VA examiner to provide an addendum opinion on the Veteran's claimed GI disorder, his allergic rhinitis and his claimed orthopedic disorders affecting his neck, back and left knee.  If this examiner is no longer available please forward the claims file to the appropriate medical examiner.  The examiner should address the following: 

Is it at least as likely as not (a 50 percent or greater probability) that a gastrointestinal disorder, an allergic rhinitis disorder, a neck disorder, a back disorder and/or a left knee disorder began during or is causally related to service, to include whether any such disorder(s) of the neck, back and/or left knee is/are the result of injuries sustained by the Veteran in the October 1994 and November 1995 MVAs for which he was treated in service or due to his claimed marching with heavy rucksacks? 

Please note the Veteran's lay hearing testimony and written statements (in his August 2010 NOD and attached statement in support of claim) pertaining to continuity of symptoms reported by him after service, including his reported self-treatment for symptoms from after service (including with over the counter medications) prior to seeking VA treatment in 2007).  Consider all relevant lay and medical evidence and provide reasons and bases for the opinion.  Provide rationale for any conclusions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.  

3.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of his claimed migraine/headache disorder.  The claims file must be made available to the examiner for review in connection with the examination. Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that a migraine and/or other headache disorder began during or is causally related to service, to include whether such disorder(s) is/are the result of injuries sustained by the Veteran in the October 1994 and November 1995 MVAs for which he was treated in service.  

The examiner should note the Veteran's lay hearing testimony and written statements (in his August 2010 NOD and attached statement in support of claim) pertaining to continuity of symptoms reported by him after service, including his reported self-treatment for symptoms from after service prior to seeking VA treatment in 2007.  Consider all relevant lay and medical evidence and provide reasons and bases for the opinion.  Provide rationale for any conclusions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.  

4.  If any claim remains denied issue a supplemental statement of the case.  Thereafter, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


